Citation Nr: 0833296	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service connected post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that continued the veteran's evaluation 
for his service connected PTSD at a 50 percent evaluation.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

During the August 2008 hearing, the veteran indicated that he 
wished to file a claim of entitlement to service connection 
for a low back disability.  This is referred to the RO for 
appropriate action.


REMAND

The Board notes that the veteran indicated, in his testimony 
dated August 2008, that he was currently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  As these records may contain evidence relevant to the 
adjudication of the veteran's claim, they must be obtained 
and associated with the veteran's claims folder.

Additionally, the veteran indicated in his testimony that his 
most recent VA examination was in 2005, and he felt that 
findings from that examination were not an accurate 
reflection of his current level of disability.  The Board 
agrees with that assertion, noting, as one example, that, at 
the time of his prior VA examination in October 2005, the 
veteran indicated that he was living with his son and 
sometimes his nephew; the veteran's current testimony 
indicates that he is now living alone because he is unable to 
tolerate other people.  As such, upon remand, the veteran 
should also be provided with another VA examination to assess 
the present level of severity of his service connected PTSD.

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a remand will entail.  However, it 
is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Have the AMC contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him since 2005 for PTSD.  
After obtaining any required releases, 
all relevant evidence should be 
associated with the claims file.

2.  The AMC should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits and 
the evidence on which the decision was 
based.

3.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
file, the veteran should be scheduled for 
a VA examination for PTSD.  The examiner 
should state the veteran's current 
symptomatology, and note what impact, if 
any, the veteran's PTSD symptomatology 
has on his employability.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

4.  Thereafter, the AMC should re- 
adjudicate the veteran's claim of 
entitlement to an increased evaluation 
for his service connected PTSD.  If any 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




